GUIDRY, J.,
concurs in the result and assigns reasons.
| l Although I concur in the result reached by the majority in this case, given the language of La. Rev. Stat. 32:667(I)(l)(a), I question whether the legislature actually intended a “second violation of R.S. 14:98” to require a conviction for that offense before installation of an ignition interlock device would become mandatory under the statute. Because there may be a drafting error in the statute, I would suggest the legislature may wish to revisit this statutory scheme in light of the court’s decision today.